FILED

UNITED STATES DISTRICT COURT oct “4 200
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District and
Bankruptcy Courts
PATRICK O. CHRISTIAN, )
)
Plaintiff, )
)
Vv. ) Civil Action No. 20-2666 (UNA)
)
UNITED STATES OF AMERICA, et ai., ) ,
)
Defendants. )
MEMORANDUM OPINION

 

The trial court has the discretion to decide whether a complaint is frivolous, and such
finding is appropriate when the facts alleged are irrational or wholly incredible. See Denton v.
Hernandez, 504 U.S. 25, 33 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[A]
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact.’””). This complaint strings together disjointed
musings about racism in America, mentions civil and criminal matters involving plaintiff in the
courts of North Carolina and Virginia, discusses plaintiff's indigency, and purports to bring
claims under federal and Virginia law. Having reviewed the complaint and its many exhibits
carefully, the Court concludes that what factual contentions are identifiable are baseless and
wholly incredible.

The Court will grant plaintiff's application to proceed in forma pauperis and will dismiss
the complaint as frivolous. See 28 U.S.C. § 1915(e)(2)(B)@). An Order consistent with this

Memorandum Opinion is issued separately.

DATE: September 24, 2020 /s/
RUDOLPH CONTRERAS
United States District Judge